Citation Nr: 1142367	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-27 427 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for prostate cancer claimed as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to July 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision rendered by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the Seattle, Washington RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During active service, the Veteran was exposed to radiation during Operation Greenhouse.  

2.  Prostate cancer was not manifest during service or within one year of separation.  

3.  Prostate cancer was not caused by exposure to ionizing radiation in service and is not otherwise related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§  501, 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in February 2006.  Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained. We also note that appropriate and adequate VA opinions have been obtained.  The opinions reflect a pertinent medical history, review of the documented medical history and are supported by medical rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A "radiation exposed veteran" is one who while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity. "  Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309. 

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary. 38 C.F.R. § 3.309(d) (2) (2011). 

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311 "radiogenic disease" is defined as a disease that may be induced by ionizing radiation including those enumerated under the regulation, including prostate cancer, and "any other cancer." 38 C.F.R. § 3.311(b)(2) (xxiv). 

The United States Court of Appeals for the Federal Circuit  has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.  

Analysis

The Veteran has appealed the denial of service connection for prostate cancer.  He argues that he was exposed to radiation from Operation Greenhouse while in service and that this exposure caused his prostate cancer.  After a careful review of the evidence of record, the Board finds that the evidence is against the claim.  

The Veteran essentially contends that he developed prostate cancer as a result of exposure to radiation during service.  More specifically, he asserts that during service he participated in Operation Greenhouse.  It has been confirmed that the Veteran was a participant in Operation Greenhouse conducted at the Pacific Proving Ground in 1951.  The DTRA (Defense Threat Reduction Agency) estimated that the Veteran's exposure to radiation was no more than 18 REM external gamma dose, 0.5 REM external neutron dose, 4.5 REM internal committed alpha dose to the prostate and 2 REM internal committed beta plus gamma dose to the prostate.  The Veteran was 21 years of age when he exposed to ionizing radiation.  The record further demonstrates that the veteran has been diagnosed with prostate cancer.  

Diseases presumptively service connected for radiation- exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c) (2); 38 C.F.R. § 3.309(d).  The Board notes that prostate cancer is not among the diseases subject to presumptive service connection based on in-service radiation exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Furthermore, there is no proof of prostate cancer during service or within one year of separation.  Therefore, service connection for prostate cancer is not warranted on a presumptive basis.  

As discussed in detail above, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling radiation-exposed veterans.  Prostate cancer is a radiogenic disease for purposes of 38 C.F.R. § 3.311 (b)(2).  We also note that it is shown that prostate cancer became manifest more than five years after radiation exposure.  The record shows that exposure took place in 1951 and that a diagnosis of prostate cancer is shown in the record at earliest in January 2000.  At that time, it was noted that he was seen for follow-up for prostate cancer.  

Here, the RO obtained a dose assessment for the Veteran's total in- service exposure to ionizing radiation.  In May 2011, the RO requested an opinion from the Under Secretary for Health regarding whether the Veteran's prostate cancer was the result of exposure to ionizing radiation during service.  

In response, the Director of Environmental Agents Service, Dr. W., opined in June 2011 that it was unlikely that the Veteran's prostate cancer can be attributed to radiation exposure while in military service.  The opinion was rendered after consideration of the doses which the DTRA found that the Veteran could have received during his participation in operation Greenhouse, when the operation took place and when prostate cancer was diagnosed (1999).  The Director of Compensation Service also opined in June 2011 that there was no reasonable possibility that the Veteran's prostate cancer can be attributed to the occupational exposure to ionizing radiation as during military service.  The opinion was rendered after consideration of the doses which the DTRA found that the Veteran could have received during his participation in operation Greenhouse, the Veteran's age when he was exposed to ionizing radiation, when prostate cancer was diagnosed, post service employment and smoking history.  

The opinions rendered above are against a finding that the Veteran's prostate cancer resulted from exposure to ionizing radiation during service.  Consequently, the Board finds that the criteria for a grant of service connection under 38 C.F.R. § 3.311 are not met.  

As to another method for establishing service connection, 38 C.F.R. § 3.303(d) provides that service connection may be granted for disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  Thus, if a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability or to the regulatory development procedures applicable to a radiogenic disease, the claim must still be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F. 3d at 1044.  In other words, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, because he may in the alternative establish service connection by way of proof of actual direct causation.

While the Veteran has the claimed disability, the Board finds that there is no competent evidence that relates the prostate cancer to service.  In this regard, service treatment records are negative for any complaints, treatment and/or diagnoses related to the prostate during service.  He had normal findings for the anus/rectum at separation.  There is no proof of prostate cancer within one year of separation.  Indeed, the first report of prostate cancer/problems is not shown in the record until decades after separation from service.  Therefore, the evidence demonstrates a remote, post-service onset of this disability.  

While the Veteran strongly believes that there is a relationship between his service and his prostate cancer, he is not competent as a lay person to provide an opinion on medical causation and the Board may not accept unsupported lay speculation with regard to medical issues.  The Board finds that the question of whether the Veteran's prostate cancer was caused by service to be beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the evidence shows normal findings at separation, a remote onset of prostate cancer and no relationship to any incident of service.  Accordingly, service connection for prostate cancer is denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 


ORDER

Service connection for prostate cancer is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


